659 So.2d 1358 (1995)
Larry J. CALDWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1961.
District Court of Appeal of Florida, Fifth District.
September 8, 1995.
*1359 Larry J. Caldwell, Mayo, pro se.
No appearance for appellee.
PER CURIAM.
The defendant, Larry J. Caldwell, appeals the denial of his 3.800(a) motion. We find no merit in his claims, save one. He claims he is entitled to relief under Hale v. State, 630 So.2d 521 (Fla. 1993), cert. denied, ___ U.S. ___, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), on the ground that he was improperly sentenced to consecutive habitual offender sentences for crimes arising out of the same criminal episode. Because such a claim is factually based, we affirm the denial without prejudice to his filing of a 3.850 motion directed to this issue. See State v. Callaway, 658 So.2d 983 (Fla. 1995); Dasher v. State, 657 So.2d 1290 (Fla. 5th DCA 1995).
AFFIRMED.
COBB, HARRIS and GRIFFIN, JJ., concur.